DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/06/2021 has been entered.  Claims 1-7 are pending in the application.  Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 09/07/2021.
Response to Arguments
Applicant’s arguments, see pages 10-11 and pages 13-15, filed 12/06/2021, with respect to claims 1-7 have been fully considered and are persuasive.  The rejection of claims 1-7 has been withdrawn. 
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 7 prior art of record does not explicitly teach a steel with the claimed composition and microstructure that features “a total sum of lengths of phase boundaries where ferrite comes in contact with martensite or retained austenite, said martensite or retained austenite having a circle-equivalent radius of 1 µm or more, is 100 µm or less per 1000 µm2
The closest prior art of record is Takashima et al. (WO2015/151427, US 10,253,389 referred to herein as English equivalent).  Takashima et al. teaches a steel with an overlapping composition and microstructure but does not specify the total sum of lengths of phase boundaries where ferrite comes in contact with martensite or retained austenite.  Takashima et al. does teach samples that have ferrite grains with grain diameters of 1-2 microns and volume fractions of 3-12% [Table 3, Takashima et al.] where the claimed phase boundary feature would be met if the grains were perfectly circular or depending on the occupancy ratio of ferrite grains with the retained austenite and martensite grains, however as argued by applicants, Takashima et al. does not disclose details of the morphologies or occupancy ratios of the steel grains and thus there is no evidence that Takashima et al. meets the claimed phase boundary feature.  Applicant have further shown that steel morphologies are not perfectly circular in the instant remarks.   Therefore, claims 1 and 7 are distinct over the teachings of the prior art.  Claims 2-6 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734